Citation Nr: 1644097	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  13-10 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for lumbosacral strain with sacralization of L5 with joint space narrowing (lumbar spine disability).

2.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the right knee.

3.  Entitlement to a disability rating higher than 10 percent for degenerative joint disease of the left knee.

4.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to June 1979 and from February 1983 to September 1996. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by a Department of Veterans Affairs (VA) Regional Office (RO); which denied the increased rating claims.

In July 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge.

In September 2015, the Board remanded the claims for increased rating, and the issue of TDIU, for further development.  

In October 2016, the Veteran's representative submitted VA x-ray records dated in July 2016 that pertain to the Veteran's left knee and lumbar spine disabilities.  This evidence will be addressed by the agency of original jurisdiction (AOJ) while on remand.  See 38 C.F.R. § 20.1304(c).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

As noted above, in September 2015, the Board remanded the rating claims for the Veteran's service-connected back and knee disabilities for provision to the Veteran of VA examinations, which were done in December 2015.  However, those examinations were not wholly adequate.  See Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that, per 38 C.F.R. § 4.59, in order to assess the effect of painful motion, range of motion tests for both passive and active motion, and in both weight-bearing and non-weight-bearing circumstances, should be done).  Moreover, in October 2016, the Veteran's representative submitted VA radiology records dated in July 2016 that are pertinent to the Veteran's left knee and back disabilities.  A new examination is therefore needed.  

Since the case is being remanded, updated VA treatment records dated after June 2015 should be obtained.  While on remand, the RO should also provide the Veteran an opportunity to identify any outstanding medical records referable to his back and knee problems.

In light of the remand of the rating claims, the TDIU claim will also be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Send a letter to the Veteran asking him to identify the source/location of outstanding treatment records referable to his back and knee disabilities, and then take steps to obtain these records.  Associate any located records with the claims file.

2.  Update the record to include all of the Veteran's VA medical records dated after June 2015.  

3.  Schedule the Veteran for a VA examination to ascertain the severity of his service-connected lumbar spine disability, and his left and right knee degenerative joint disease disabilities.  The examiner must discuss the Veteran's current complaints and symptoms with the Veteran and document said in the examination report.  The claims file should also be reviewed by the examiner.  

All indicated tests (including x-ray and/or other appropriate radiology testing, and range of motion testing) should be done, and all findings reported in detail.  The examiner is specifically asked to advise as follows:

a. Report active and passive range of motion findings for the lumbar spine, and for both knees, in both weight-bearing and non-weight-bearing circumstances.  If this testing cannot be done, the examiner should clearly explain why this is so.

b. State whether there is any objective evidence of pain on active and passive range of motion of the lumbar spine and the knees, in both weight-bearing and non-weight-bearing circumstances; and, if there is pain on motion, identify the specific excursion(s) of motion accompanied by pain (in degrees); the point in range of motion testing when pain begins and ends (in degrees); and the point at which pain begins and ends after repetitive motion, in degrees.

c. State whether there is any incoordination, weakened movement and excess fatigability on use of the lumbar spine and the knees, in both weight-bearing and non-weight-bearing circumstances; and, if feasible, assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion lost;

d. State whether there would be additional limits on functional ability after repeated use or during flare-ups (if the Veteran describes flare-ups) of the lumbar spine, and of the knees, in both weight-bearing and non-weight-bearing circumstances; and, to the extent possible, provide an assessment of the functional impairment after repeated use or during flare-ups in terms of the degree of additional range of motion lost; if feasible; and

e. State whether there is left and/or right knee lateral instability, and if so, describe the severity of the instability (mild, moderate, or severe).

f. Comment on the impact of the Veteran's service-connected lumbosacral spine and bilateral knee disabilities, separately and in combination, on his occupational functioning.

A complete rationale should be provided for all opinions reached.

4.  Finally, readjudicate the appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

